Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, John E. Bourgoin, certify, that to my knowledge, the Quarterly Report on Form10-Q of MIPS Technologies, Inc. for the three months endedDecember 31, 2007 (the “Form10-Q”), to which this certificate is an exhibit fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of MIPS Technologies,Inc. for the three month period covered by the Form10-Q. Date: February 11, 2008 By: /s/ JOHN E. BOURGOIN John E. Bourgoin President and Chief Executive Officer, MIPS Technologies, Inc. A signed original of this written statement required by Section906 has been provided by MIPS Technologies and will be retained by it and furnished to the Securities Exchange Commission or its staff upon request.
